Electronically Filed
                                                    Supreme Court
                                                    SCWC-XX-XXXXXXX
                                                    27-DEC-2019
                                                    03:09 PM



                        SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               ROBERT GRINPAS and ESTHER GRINPAS,
        Respondent/Plaintiffs-Appellees/Cross-Appellees,

                              vs.

      KAPAA 382, LLC, a Hawai#i Limited Liability Company;
              Respondent/Defendant-Cross-Appellee,


   KULANA PARTNERS, LLC, a Hawai#i Limited Liability Company;
                   Petitioner and Respondent/
        Defendant/Third-Party Plaintiff/Cross-Appellant,

                              and

                      WILLIAM R. HANCOCK,
 Respondent and Petitioner/Defendant-Appellant/Cross-Appellee.

----------------------------------------------------------------

                     KULANA PARTNERS, LLC.,
                   Petitioner and Respondent/
        Defendant/Third-Party Plaintiff/Cross-Appellant,

                              vs.

     WILLIAM R. HANCOCK, Trustee of HANCOCK AND CO., INC.,
  PROFIT SHARING TRUST under trust instrument April 3, 1993,
                   Respondent and Petitioner/
        Third-Party Defendant/Appellant/Cross-Appellee.


        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-XX-XXXXXXX; 5CC071000132)
         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner William R. Hancock’s application for writ of

certiorari, filed on November 7, 2019, is hereby accepted.

           IT IS FURTHER ORDERED that no oral argument will be

heard in this case.    Any party may, within ten days and pursuant

to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move

for retention of oral argument.

           DATED:   Honolulu, Hawai#i, December 27, 2019.

                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson




                                  2